DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1, 4-5 and 8-17 under U.S.C. 102 and U.S.C. 103 have been fully considered and are persuasive. 
Applicant’s amendments to claim 1 remedies the drawing objection and specification objection by removing the limitation that had caused the mismatch of embodiments.
Applicant’s amendments cancelled claims 2, 3, 6, 7, and 18, and therefore moots the issues pertaining to those claims.
Applicant’s amendments to the claims remedies the U.S.C. 112 rejections.
The above objections and rejections has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Kazmirski et al. (US 9272598), Miller et al. (US 2011/0115168), and Edlund et al. (US 4709932), hereinafter ‘Edlund’, as well as Nakamura (US 2015/0123351). See below for updated objections and rejections.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitation of “wherein the seal is designed to allow sliding of the spring seat along the exterior surface of the spring seat insert when the seal is disposed in the groove in a first orientation and to prevent sliding of the spring seat along the exterior surface of the spring seat insert when the seal is disposed in the groove in an orientation transverse to the first orientation” as claimed in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant’s drawings do not show a second orientation that is transverse the first orientation. This feature is necessary to show because it appears to be an inventive feature of applicant’s disclosure when combined with applicant’s base claim 1 limitations that specify a seal configuration.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Specification
The disclosure is objected to because of the following informalities: Applicant’s specification does not appear to disclose the use of an asymmetric groove with the Fig. 7 embodiment that utilizes a separate mating insert with the seal.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s claim 9 recites that the first flange and the second flange are designed to prevent sliding of the spring seat along the spring seat insert, however, 

Regarding claim 12, applicant’s disclosure does not support the combination of an asymmetric groove with a separate mating insert as part of the seal assembly and constitutes new matter. Applicant’s claim 1 is limited to the second embodiment shown in Fig. 7A, 7B because only the second embodiment uses a mating insert separate from the spring seat and disposed between the mating portion of the seal and the first vertical surface and the horizontal surface of the groove as claimed in claim 1. Claim 12 recites an asymmetric groove which is a feature that is only disclosed with respect to the first embodiment shown in applicant’s Figs. 2-6, and therefore constitutes new matter when combined with its base claim limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-5, 8, and 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmirski et al. (US 9272598), hereinafter ‘Kazmirski’ in view of Miller et al. (US 2011/0115168), hereinafter ‘Miller’.
Kazmirski discloses:
1. An assembly comprising a spring seat (154) including an interior surface and a wall, and a spring seat insert (152) including an exterior surface, an interior surface, and a second wall extending from the exterior surface to the interior surface, the spring seat slidable along the exterior surface of the spring seat insert to define an expandable fluid chamber between the second wall of the spring seat insert, the interior surface of the spring seat insert, the interior surface of the spring seat, and the wall of the spring seat, 
a groove (seal grooves apparent on spring seat 154 which house seals) defined in the interior surface of the spring seat, the groove having a first vertical surface, a horizontal surface, and a second vertical surface extending from the horizontal surface; and 
a seal between the spring seat and the spring seat insert, the seal having a first end, a second end opposite the first end, (see Kazmirski Fig. 2B, 3B, all limitations above are mapped or apparent from the figures)
Kazmirski does not disclose the specified seal assembly including a seal with a mating portion at the first end, with two flanges on the second end which is opposite the first end,  wherein the first flange disposed at the second end is engageable with the horizontal surface and the second vertical surface, and the second flange disposed at the second end engageable with the second vertical surface and the exterior surface of the spring seat insert, the first and second flanges arranged to prevent fluid from exiting the fluid chamber; further including a mating insert separate of the spring seat, the 
However, Miller discloses a sealing arrangement that is applicable to the device of Kazmirski and the present application and therefore constitutes analogous art. Miller teaches a seal (Miller 10) in a groove, the groove having a first vertical surface, a horizontal surface, and a second vertical surface extending from the horizontal surface; a seal between the spring seat and the spring seat insert, the seal having a first end, a second end opposite the first end, a mating portion at the first end, a first flange disposed at the second end engageable with the horizontal surface and the second vertical surface, and a second flange disposed at the second end engageable with the second vertical surface and the exterior surface of the spring seat insert, the first and second flanges arranged to prevent fluid from exiting the fluid chamber; and a mating insert separate of the spring seat, the mating insert disposed between the mating portion of the seal and the first vertical surface and the horizontal surface of the groove (see annotated Miller Fig. 5’ below, all seal and groove limitations are either annotated or apparent)

    PNG
    media_image1.png
    689
    1190
    media_image1.png
    Greyscale


Since Kazmirski remains silent as to the particular details of the seal and seal groove used in the spring seat, and since Miller discloses a suitable sealing arrangement equivalent, and simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kazmirski to have simply substituted the seals on the spring seat 154 with a seal having a first end, a second end opposite the first end, a mating portion at the first end, a first flange disposed at the second end engageable with the horizontal surface and the second vertical surface, and a second flange disposed at the second end engageable with the second vertical surface and the exterior surface of the spring seat insert, the first and second flanges arranged to prevent fluid from exiting the fluid chamber; and a mating insert separate of the spring 

	The combination of Kazmirski and Miller further renders obvious the following claims:
4. The assembly of claim 1, wherein the mating portion of the seal has a width, and the second end of the seal has a second width, and a ratio of the width to the second width is substantially 37 percent (the mating portion of the implemented seal of Miller  appears to have a 37 percent ratio between the width of the mating portion to the width of the second end of the seal from the drawings; since applicant has not disclosed that having a 37 percent ratio of the width of the mating portion of the seal to the width of the second end of the seal solves any stated problem or is for any particular purpose and it appears that the modified device of Kazmirski implemented with the sealing arrangement in light of Miller would perform equally well having the width ratio as claimed by applicant, it would have been an obvious matter of design choice to modify the implemented sealing arrangement of Miller by utilizing the specified width ratio of 37 percent as claimed to yield a suitable and functioning seal).  
5. The assembly of claim 1, wherein the seal is dimensioned to fill the groove when the mating insert is disposed between the mating portion of the seal and the first 
8. The assembly of claim 1, wherein the seal is designed to seal the fluid chamber when the seal is in a first orientation and designed not to seal the fluid chamber in an orientation transverse to the first orientation (the implemented seal of Miller Fig. 5’ would not appear to function as a proper seal when oriented in the reversed transverse direction because the seal flanges 18 and 16 would appear to allow leakage of fluid past due to the flanges being able to deform inwardly by fluid pressure coming from the direction of the fluid pressure chamber the seal would behave in a manner similar to as seen in applicant’s Fig. 7A, 7B).  
11. The assembly of claim 1, wherein the spring seat insert includes a fluid line (Kazmirski 158) that provides fluid to expand the expandable fluid chamber.  
12. (Original) The assembly of claim 1, wherein the groove is asymmetric (examiner takes official notice that asymmetric grooves are known in the art and would have been obvious to use to accommodate various seal configurations and to accommodate assembly, since applicant has not provided any particular benefit to using an asymmetric groove with applicant’s Fig. 7 embodiment, this limitations appears to be a design choice and would have been an obvious technique to implement as needed to one of ordinary skill in the art).

Claims 13, 14, 15, 16, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmirski et al. (US 9272598), hereinafter ‘Kazmirski’ in view of Nakamura (US 2015/0123351)
Regarding claim 13, Kazmirski discloses a method of assembling an assembly, comprising: a spring seat having a groove, the groove having a first vertical surface, a horizontal surface, and a second vertical surface extending from the horizontal surface (spring seat 154 has a groove as claimed, see Fig. 2); inserting a seal into the groove of the spring seat until the seal is engaged with the horizontal surface of the groove (see Fig. 2), sliding the spring seat onto a spring seat insert to define a fluid chamber therebetween; and sealing the fluid chamber from the groove with the seal (see Fig. 2, assembly steps implicitly disclosed or rendered obvious by the drawings and the assembled device).
Kazmirski does not disclose a mating insert and thus does not disclose the pertinent mating insert claim limitations.
However, Nakamura discloses a sealing arrangement applicable to Kazmirski and the present application and therefore constitutes analogous art. Nakamura teaches a main seal section S12 which is composed of a seal 30 inserted into a groove until the seal is engaged with the horizontal surface of the groove and with a mating insert 40 disposed between the seal and the structure that the groove is formed in.
Since Kazmirski remains silent as to the particular details of the seal and seal groove used in the spring seat, and since Nakamura discloses a suitable sealing arrangement equivalent, and simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kazmirski to have simply substituted the seals on the spring seat 154 with the main seal assembly S12 including main seal 
While the specific order of inserting the mating insert first and then the seal is not explicitly disclosed, this feature would have been obvious to try because there are only two options (either insert the seal 30 first or the mating insert 40 first, of Nakamura), and either would be appropriate for assembly of the sealing arrangement.
14. The method of claim 13, wherein the spring seat insert includes an exterior surface, an interior surface, and a wall extending from the exterior surface to the interior surface, the method further comprising sliding the spring seat onto the spring seat insert 
15. The method of claim 14, further comprising engaging a flange of the seal to the exterior surface of the spring seat insert (when the sealing arrangement S12 of Nakamura is implemented into Kazmirski, the seals on the spring seat 154 of Kazmirski would be replaced by the sealing groove and seal S12 of Nakamura due to the structural similarities between applicant’s sealing configuration and the implemented sealing configuration, both would function similarly in that the modified device of Kazmirski in view of Nakamura is able to engage a flange of the seal to the exterior surface of the spring seat insert).  
16. The method of claim 13, further comprising engaging a flange of the seal to the groove (when the sealing arrangement S12 of Nakamura is implemented into Kazmirski, the seals on the spring seat 154 of Kazmirski would be replaced by the sealing assembly S12 of Nakamura; Nakamura’s seal 30 has two flanges, one flange engaging the bottom surface of the groove and one flange engaging the relatively translatable structure, and would be implemented in an analogous manner when applied to Kazmirski).  
  	17. The method of claim 13, further comprising inserting the seal in a first orientation to allow sliding the spring seat onto the spring seat insert (when the sealing arrangement of Nakamura is implemented into Kazmirski, the seals on the spring seat 154 of Kazmirski would be replaced by the sealing groove and seal S12 of Nakamura; due to the structural similarities between applicant’s sealing configuration and the .   

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmirski in view of Edlund et al. (US 4709932), hereinafter ‘Edlund’.
Regarding claims 13, Kazmirski implicitly discloses a method of assembling an assembly, comprising: inserting a seal into a groove of a spring seat; engaging a mating portion of the seal to a mating surface of the groove; sliding the spring seat onto a spring seat insert to define a fluid chamber therebetween; and sealing the fluid chamber from the groove with the seal (see Kazmirski Fig. 2B, in order for this device to be assembled, one of ordinary skill in the art would recognize that all of the recited method steps of claim 13 must be carried out and are obvious to carry out, see the seal in the seal groove of spring seat 154 that is inserted onto spring seat insert 152 to form fluid chamber, the seal contacts the groove and therefore has a mating portion that mates with a mating surface of the groove).
Kazmirski does not disclose inserting a mating insert into the groove and then inserting the seal into the groove.  
However, Edlund discloses a sealing arrangement for hydraulic devices applicable to Kazmirski and the present application and therefore constitutes analogous art. Edlund implicitly teaches inserting a mating insert (Edlund 6) into the groove and then inserting the seal (Edlund 5) into the groove from the drawings. Edlund teaches 
Since a perfect barrier against both leaking liquid and penetrating foreign bodies of all types is deemed beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kazmirski to have used the sealing arrangement as taught by Edlund. It would have been further obvious to modify the device of Kazmirski as a mere matter of simple substitution of one sealing arrangement for another to only yield the predictable result of a functioning seal for the fluid chamber of Kazmirski. In light of the modification by Edlund, the device of Kazmirski would not utilize a sealing arrangement in which a mating insert is inserted into the groove and then the seal is inserted into the groove.

Regarding claims 14, 15, 16, 17, the combination of Kazmirski and Edlund further renders obvious:
14. (Currently Amended) The method of claim 13, wherein the spring seat insert includes an exterior surface, an interior surface, and a wall extending from the exterior surface to the interior surface, the method further comprising sliding the spring seat onto the spring seat insert to enclose the groove with the exterior surface of the spring seat insert (see Kazmirski, all structural limitations are apparent from Fig. 2A or 2B, and the seal groove is shown to be enclosed by the seal and the exterior surface of the spring seat insert 152).    
15. (Currently Amended) The method of claim 14, further comprising engaging a flange of the seal to the exterior surface of the spring seat insert (Edlund, flange tip 11 
16. (Currently Amended) The method of claim 13, further comprising engaging a flange of the seal to the groove (Edlund, flange 18 of seal engages the groove 17).
17. (Original) The method of claim 13, further comprising inserting the seal in a first orientation to allow sliding the spring seat onto the spring seat insert (first orientation would be the orientation seen in Edlund Fig. 1).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not appear to disclose nor render obvious an assembly of a spring seat and spring seat insert with the specified sealing arrangement in which the seal prevents sliding of the spring seat along the exterior surface of the spring seat insert when the seal is disposed in the groove in an orientation transverse to the first orientation which does allow the sliding of the spring seat along the exterior surface of the spring seat insert in combination with its base claim limitations of claim 1 including ..
While the base device of a spring seat and spring seat insert is known in the art, and many different prior art sealing arrangements exist; they do not have the structural limitations and installation configuration as claimed in claim 10 and there is insufficient rationale to render obvious the claimed invention absent impermissible hindsight. Applicant’s claimed invention provides the benefit of prevents improper installation of the seal by using a specific sealing configuration that includes a separate mating insert used with a seal having an articulated structure that is configured to engage with various structures such as the mating insert and groove walls in a certain manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        February 3, 2022